Citation Nr: 0209195	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-02 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
March 1980 RO decision which assigned a 10 percent rating for 
the service-connected essential hypertension with 
questionable nonobstructive hypertrophic cardiomyopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to November 
1979.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In a December 1999 decision, the Board determined that there 
was no CUE in the RO's March 1980 decision. The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2001, 
Counsel for VA filed a Brief of Appellee wherein it was 
requested that the veteran's CUE clam be remanded to the 
Board to be addressed on the merits.  The Court granted the 
motion and vacated the Board's December 1999 decision by 
order in October 2001.  The case was remanded to the Board 
for further development, readjudication and disposition in 
accordance with the Court's order.


FINDINGS OF FACT

1.  By an unappealed March 1980 RO decision, the appellant 
was granted service connection for essential hypertension 
with questionable nonobstructive hypertrophic cardiomyopathy 
and assigned a 10 percent rating.

2.  The March 1980 RO decision was not undebatably erroneous 
in assigning a 10 percent rating for the appellant's 
essential hypertension with questionable nonobstructive 
hypertrophic cardiomyopathy.


CONCLUSION OF LAW

There was no CUE in the March 1980 RO decision that assigned 
a 10 percent rating for the service-connected hypertension 
with questionable nonobstructive hypertrophic cardiomyopathy, 
and the decision is final.  38 U.S.C.A. §§ 5109A, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Court has held that the VCAA has no applicability 
in determining whether there was clear and unmistakable error 
in decisions by the Board.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  More recently the Court 
concluded, in affirming a Board finding of no clear and 
unmistakable error in an RO decision, that the VCAA is not 
applicable to clear and unmistakable error matters.  Parker 
v. Principi, 15 Vet. App. 407 (2002).

At the time of the RO's March 1980 rating decision, the 
evidence of record included the veteran's service medical 
records. 

Service medical records reflect that the veteran complained 
of chest pain in August 1977.  In late August 1977, a 
provisional diagnosis of heart murmur, probably functional 
was entered.  At that time, a chest X-ray and 
electrocardiogram were normal.  In September 1977, an 
assessment of probably anxiety was recorded.  In October 
1977, an impression of Barlow's syndrome/click murmur was 
entered.  The veteran was placed on a limited profile.  In 
January 1978, the veteran was referred to the cardiology 
clinic for his chest pain.  In March 1978, the veteran was 
admitted to the hospital primarily for detoxification.  On 
the admission report in March 1978, it was also noted that 
the veteran's problems included transitory hypertension, 
secondary to alcoholism and cardiomyopathy, etiology 
undetermined.  

On admission in March 1978, the veteran's blood pressure was 
128/78.  An examination of the heart revealed the point of 
maximal impulse to be in the fifth intercostal space in the 
midclavicular line.  There was a normal sinus rhythm with a 
rate of 80 beats per minutes.  There was a soft S1 and loud 
S2.  There was a pansystolic crescendo-decrescendo murmur, 
Grade III/VI, which was heard best over the left sternal 
border, with axillary transmission.  The murmur was 
apparently decreased by stooping.  No gallops or clicks were 
appreciated.  Further cardiac evaluation included an exercise 
tolerance test, which was within normal limits.  An 
electrocardiogram revealed early repolarization but was 
otherwise within normal limits.  A chest X-ray was normal.  
An echocardiogram revealed symmetrical hypertrophy of the 
septum end posterior ventricular wall.  A cardiac 
catheterization showed reduced left ventricular compliance, 
which was evidenced by increased left ventricular end 
diastolic pressure (22 millimeters) at rest which rose after 
injection of contrast material to 25 millimeters.  There was 
normal ventricular contraction pattern with an ejection 
fraction of 0.52.  There was no evidence of left ventricular 
cavity obliteration, left ventricular outflow obstruction, or 
coronary disease in the visualized proximal segments of the 
left anterior descending, left circumflex and right coronary 
arteries.  There was evidence of increased left ventricular 
thickness.  The findings were noted to have been consistent 
with hypertrophic (non-obstructive) cardiomyopathy.  
Medication was prescribed and the veteran was returned to 
duty.  In April 1978, the veteran was placed on a limited 
profile because of cardiomyopathy.  

A physical examination report, dated in April 1978, reflects 
that the veteran's heart was normal.  A chest X-ray was 
normal.  In the notes section of the report, the examiner 
indicated that the veteran had a past history of chest pain.  
A diagnosis of hypertrophic cardiomyopathy was recorded.  It 
was reported that the veteran had been placed on a limited 
profile.  A Report of Medical History, also dated in April 
1978, reflects that the veteran indicated that he had had 
dizziness or fainting spells, pain or pressure in his chest, 
heart trouble, and high or low blood pressure.  He reported 
that he had received treatment for heart trouble, which had 
caused dizziness with chest pain.  In the notes section of 
the report, the examiner indicated that the veteran had a 
past history of chest pain which resulted in a cardiac 
catheterization with a diagnosis of hypertrophic 
cardiomyopathy.  At that time, the etiology of the veteran's 
chest pain was unknown.  In December 1978, the veteran's 
blood pressure was 120/100.  It was indicated that he was to 
receive treatment for cardiomyopathy.   

In May and June 1978, the veteran was placed on a limited 
profile because of cardiomyopathy.  In December 1978, the 
veteran was hospitalized for a reassessment of his cardiac 
status.  Upon admission in December 1978, the appellant's 
blood pressure was 125/70.  An examination of the heart 
revealed that the point of maximum impulse was eight 
centimeters from the mid-sternal line.  It was nonsustained 
and not enlarged.  There was a regular rate and rhythm.  S-1 
and S-2 were within normal limits with no S-3 or S-4.  A 
Grade-II/VI systolic ejection murmur was heard at the left 
sternal border from the second to fourth intercostal space, 
which decreased with isotonic maneuvers and increased with 
expiration.  X-rays of the chest showed no evidence of 
cardiac disease.  The impression following a 24-hour Holter 
monitor was minimal supraventricular arrhythmia.  An exercise 
tolerance test showed normal capacity with no arrhythmia, ST 
segment depression or chest pain.  An electrocardiogram 
showed early repolarization, which was unchanged from 
previous tracings.  The overall impression was nonobstructive 
hypertrophic cardiomyopathy with minimal change in cardiac 
status.  It was noted that a previous chest X-ray, performed 
in early December 1998, had suggested an increase in cardiac 
silhouette, which was thought to have been primarily a 
technique factor.  The report indicates that the dose of the 
medication the veteran was taking was decreased with adequate 
control of blood pressure.  The veteran was discharged.  He 
was placed on a limited profile in December 1978 because of 
cardiomyopathy.  

An April 1979 examination report reflects that the veteran's 
heart was normal.  A chest X-ray was within normal limits.  
In the notes section of the report, the examiner indicated 
that the veteran had a past history of chest pain, which had 
been diagnosed as nonobstructive hypertrophic cardiomyopathy 
and essential hypertension.  A Report of Medical History, 
dated in April 1979, reflects that the veteran complained of 
having dizziness or fainting spells, shortness of breath, 
pain or pressure in chest, palpation or pounding heart, heart 
trouble and high or low blood pressure.  In the notes section 
of the report, the examiner noted that the veteran had a past 
history of chest pain with diagnoses of nonobstructive 
hypertrophic cardiomyopathy and essential hypertension.  In 
May 1979, the veteran was seen for a follow-up for his chest 
pain.  

Upon evaluation in May 1979, the veteran described non-
specific sharp chest discomfort that was not always exertion 
related.  It was indicated that the appellant did not have 
any limitation of his exercise performance and did not 
experience shortness of breath.  His blood pressure was 
160/100 in the supine position in the right arm.  The carotid 
upstroke was not particularly brisk.  The precordial 
palpation did not reveal any cardiomegaly.  A Grade I-II/VI 
mid to left systolic murmur without a mid-systolic click was 
auscultated along the left sternal border at the apex.  There 
were no diastolic murmurs.  The remainder of the examination 
was within normal limits.  In summary, it was the impression 
of the examiner that the veteran had systemic hypertension 
that had led to reduced left ventricular compliance which was 
evidenced by increased left ventricular end diastolic 
pressure.  In the examiner's opinion, there was no 
substantial evidence of hypertrophic cardiomyopathy as there 
was no asymmetric septal hypertrophy on echocardiogram.  

A Medical Board Evaluation report, dated in June 1979, 
revealed that when examined on May 30, 1979, the veteran's 
blood pressure was 130/88 in the sitting position in the 
right arm.  The carotid upstroke was not particular brisk.  
The precordial palpation did not reveal any cardiomegaly.  A 
grade I-II/VI mid to left systolic murmur without a mid 
systolic click was auscultated along the left sternal border 
at the apex.  There were no diastolic murmurs.  The remainder 
of the examination was within normal limits.  It was noted 
that an echocardiogram, performed in December 1978, revealed 
no definite asymmetric septal hypertrophy.  The septal 
thickness was 1.1 centimeters which was at the upper limits 
of normal and was interpreted as normal.  Diagnoses of 
questionable nonobstructive hypertrophic cardiomyopathy and 
essential hypertension, controlled with medication were 
recorded.  The veteran was referred to the Physical 
Evaluation Board for final disposition.  In June 1979, a 
Physical Evaluation Board concluded that there was 
insufficient evidence to substantiate physical unfitness.  
The veteran was considered to be fit for duty with 
appropriate profile limitations.  From September to November 
1979, diastolic blood pressure readings were primarily in the 
80's and 90's, with two readings of 100. 

A November 1979 examination for discharge report reflects 
that the veteran's heart was normal.  blood pressure was 
136/94.  A chest X-ray was within normal limits.  In a Report 
of Medical History, dated in November 1979, the veteran 
indicated that he had had dizziness or fainting spells, 
shortness of breath, pain or pressure in the chest, palpation 
or a pounding heart, heart trouble, and high or low blood 
pressure.  In the notes section of the report, the examiner 
reported that the veteran had hypertension, which had been 
treated with medication.    

In November 1979, the veteran filed a claim for compensation 
for heart disease.  

In a March 1980 rating decision, the RO awarded service 
connection for essential hypertension with questionable 
nonobstructive hypertrophic cardiomyopathy and awarded a 10 
percent disability evaluation under 38 C.F.R. §  4.104, 
Diagnostic Code 7101 (1980), effective from November 22, 
1979, the date after the veteran was discharged from active 
service.  By letter, dated in June 1980, the RO notified the 
appellant of the decision; he did not appeal the decision.

In March 1981, the appellant filed a claim for an increased 
(compensable) rating for his service-connected cardiovascular 
disorder.  In support of his claim, he submitted duplicate 
copies of service medical records and private medical 
records, dating from June 1980 to March 1981.

In an August 1981 rating decision, the RO awarded a 30 
percent rating to the veteran's service-connected 
cardiovascular disorder, then characterized as hypertensive 
heart disease under 38 C.F.R. § 4.104, Diagnostic Code 7007 
(1980).  The RO based its determination on a June 1980 
echocardiographic report that revealed left ventricular 
hypertrophy.  In a September 1985 rating decision, the RO 
awarded a 100 percent rating to the service-connected 
cardiovascular disorder under Diagnostic Code 7007, effective 
April 29, 1985, the date of a VA treatment record reflecting 
that the veteran had idiopathic hypertrophic subaortic 
stenosis, which was extremely resistant to treatment.  The VA 
examiner in April 1985 concluded that both the medications as 
well as the underlying heart disease severely limited the 
appellant in his ability to work not only in any job which 
required significant manual labor, but even sedentary 
employment. 

In December 1997, the RO received a statement from the 
veteran requesting that the March 1980 rating decision was 
erroneous in not assigning a 100 percent evaluation to the 
service-connected essential hypertension with questionable 
nonobstructive hypertrophic cardiomyopathy, effective 
November 22, 1979.

The appellant contends that the March 1980 rating decision in 
which the RO assigned a 10 percent rating for the service-
connected essential hypertension with questionable 
nonobstructive hypertrophic cardiomyopathy, was based on CUE.  
The Board notes that the 1980 RO decision was not appealed by 
the appellant, and thus it is final, unless it is shown to be 
based on CUE. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  
Legal authority provides that where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 5109A; 38 
C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell, 3 Vet. App. at 310.

In the present case, the appellant has made no specific 
allegations that the correct facts as they were known at the 
time were not before the RO in March 1980. Instead, it 
appears that the appellant contends that, at the time of the 
rating decision in question, the RO failed to correctly apply 
the criteria of the appropriate diagnostic code, and that he 
suffered symptomatology sufficient to warrant the assignment 
of a 100 percent rating under Diagnostic Code 7007 for his 
service-connected essential hypertension with questionable 
nonobstructive hypertrophic cardiomyopathy.

At the time of the RO's March 1980 rating decision, the 
applicable rating criteria, 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1980), hypertensive vascular disease (essential 
arterial hypertension), provided a minimal 10 percent 
evaluation for diastolic pressure predominantly 100 or more.  
A 20 percent evaluation was assigned where there was evidence 
of diastolic pressure predominately 110 or more with definite 
symptoms.  A 40 percent evaluation was assigned where 
diastolic pressure predominantly 120 or more and moderately 
severe symptoms.  A maximum 60 percent evaluation was 
assigned where diastolic pressure predominantly 130 or more 
and severe symptoms.  When continuous medication is shown 
necessary for the control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned. Note I, Id.  For the 
40 percent and 60 percent ratings under code 7101, there 
should be careful attention to diagnosis and repeated blood 
pressure readings.  Note 2. Id.  

Pursuant to 38 C.F.R. § 4.104a, Diagnostic Code 7007 (1980), 
a 100 percent evaluation was awarded for hypertensive heart 
disease with definite signs of congestive failure, and where 
more than sedentary employment was precluded.  

At the time of the March 1980 RO decision, the appellant's 
service medical records showed that the veteran had essential 
hypertension, which was controlled with medication, and 
questionable nonobstructive hypertrophic cardiomyopathy.  In 
May 1979, it was the opinion of the examining physician that 
there was no substantial evidence of hypertrophic 
cardiomyopathy as there was no asymmetric septal hypertrophy 
on echocardiogram.  Diastolic blood pressure readings from 
September to November 1979, were primarily in the 80's and 
90's with only two readings of 100.  A Physical Evaluation 
Board in June 1979 found the veteran to be physically 
qualified to perform his duties, albeit being placed on a 
limited profile.  At his November 1979 military discharge 
examination, the veteran's heart was found to have been 
normal.  A chest X-ray was within normal limits.  The 
veteran's blood pressure was 136/94.  On a Report of Medical 
History, also dated in November 1979, it was noted that the 
veteran had hypertension, which was being treated with 
medication.  Given this evidence, there is nothing to suggest 
that, at the time of the March 1980 RO decision, all 
reasonable adjudicators would have viewed the appellant's 
heart disorder as precluding more than sedentary employment 
with definite signs of congestive failure, in order to 
warrant a 100 percent rating under Diagnostic Code, 7007.

The appellant's mere dispute with how the RO weighed the 
evidence at the time of the March 1980 rating decision does 
not meet the standard of CUE.  There is nothing in the 
evidence from the time of the March 1980 rating decision 
which would compel a conclusion, to which reasonable minds 
could not differ, that the appellant's service-connected 
essential hypertension with questionable nonobstructive 
hypertrophic cardiomyopathy was 100 percent disabling at the 
time of the March 1980 rating decision, under the diagnostic 
code cited by the RO or under any other diagnostic code.  The 
claims files show that the RO properly considered the 
evidence when making its decision in 1980.  There was no 
undebatable error of law that would have manifestly changed 
the outcome, and the Board finds no CUE in the March 1980 RO 
decision.








ORDER


There was no CUE in the March 1980 RO decision which assigned 
a 10 percent rating for the service-connected essential 
hypertension with questionable hypertrophic cardiomyopathy, 
and the claim is denied.



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

